EXHIBIT 21.1 WEINGARTEN REALTY INVESTORS LIST OF SUBSIDIARIES OF THE REGISTRANT Subsidiary State of Incorporation 6485 Crescent Drive LP Delaware AN/WRI DEVCO #1, Ltd. Texas AN/WRI Partnership, Ltd. Texas AN/WRI-GS, L.P. Texas Best in the West Holdings, LLC Delaware Brookwood Square Holdings, LLC Delaware Chino Hills Holdings, LLC Delaware Crowfarn Drive LP Delaware Cumberland Potranco Joint Venture Texas Decatur 215, LLC Delaware Eastex Venture Texas El Camino Holdings LLC Texas Falls Pointe Holdings, LLC Delaware Fenton Market Place Venture Texas Flamingo Pines Holdings, LLC Delaware GDC River Hill Tower, LLC Delaware Green Valley Lot 8B, LLC Delaware GVR SPE I LLC Delaware GVR SPE II LLC Delaware Heritage HT #1, LLC North Carolina High House Holdings LLC Delaware Hollywood Hills Holdings, LLC Delaware Interport A LP Delaware Interport B LP Delaware Interport C LP Delaware Jacinto City, Ltd. Texas Jackson West Holdings, LLC Delaware Las Tiendas Holdings, LLC Delaware Main/O.S.T., Ltd. Texas Mansell Crossing Retail LP Delaware Markham West Shopping Center, L.P. Delaware Meadowville, LP Delaware Mexigarten Services, S. de R.L. de C.V. Foreign Miller Weingarten Realty, LLC Colorado Nanocorp, Inc. Texas NOBSIL, L.L.C. Maine North Towne Plaza JV Texas Northcross Holdings, LLC Delaware Northlake C LP Delaware Northwest Hollister Venture Texas Outland Center Drive LP Delaware Palm Coast Center Outparcels, LLC Delaware Palm Coast Center, LLC Delaware Parliament Square Center, Inc. Texas Phelan Boulevard Venture Texas Pineapple Commons Retail LP Delaware Pinecrest Plaza Holdings, LLC Delaware Preston Shepard Retail LP Delaware Rancho San Marcos Holdings, LLC Delaware RGC Starr Retail, Ltd. Texas Rosenberg, Ltd. Texas Roswell Corners Holdings LLC Delaware S/W Albuquerque, L.P. Texas Shary Retail, Ltd. Texas Sheldon Center, Ltd. Texas South Loop-Long Wayside Company Texas Southside Industrial Way LP Delaware SPM/WRI College Station, L.P. Texas SPM/WRI Rockwall, L.P. Texas Steele Creek Holdings, LLC Delaware Strategic Retail Partners II, L.L.C. Delaware SV Portfolio LP Delaware Utah-WRI Holdings, L.L.C. Delaware Veracruz I Holdings LLC Delaware Veracruz I Properties LLC Delaware Walthall A & B LP Delaware Walthall C LP Delaware WB Retail Sub GP LLC Delaware WB Sub GP, LLC Delaware Weingarten - Fulton, LLC Delaware Weingarten 1815 S. 10th JV Texas Weingarten Aurora Inc. Colorado Weingarten DRC Clermont TRS, LLC Florida Weingarten DRC Clermont, LLC Florida Weingarten Golden State, Inc. Delaware Weingarten GS Delaware, Inc. Delaware Weingarten GS, Inc. Texas Weingarten Herndon Plaza JV Delaware Weingarten I-4 Clermont Landing TRS, LLC Florida Weingarten I-4 Clermont Landing, LLC Florida Weingarten I-4 St. Augustine EV, LLC Florida Weingarten Investments Aurora LLC Colorado Weingarten Investments Lowry LLC Colorado Weingarten Las Tiendas JV Texas Weingarten Lowry Inc. Colorado Weingarten Maya Tropicana II, LLC Delaware Weingarten Maya Tropicana, LLC Delaware Weingarten Mexico LLC Delaware Weingarten Miller Buckingham LLC Colorado Weingarten Miller Equiwest Salt Lake LLC Colorado Weingarten Miller MDH Buckingham LLC Colorado Weingarten Miller Salt Lake LLC Colorado Weingarten Miller Sheridan II LLC Colorado Weingarten Miller Sheridan LLC Colorado Weingarten NAP GP, LLC Delaware Weingarten NAP, LP Delaware Weingarten Newquist, LLC Delaware Weingarten Nolana JV Texas Weingarten Northcross JV Texas Weingarten Nostat, Inc. Texas Weingarten Realty Management Company Texas Weingarten Services LLC Delaware Weingarten Shary Crossing JV Texas Weingarten Shary North JV Texas Weingarten Shary South JV Texas Weingarten Starr Plaza JV Texas Weingarten Tenth-Jackson West JV Texas Weingarten Thorncreek Inc. Colorado Weingarten/Bridges at Smoky Hill Texas Weingarten/Bridges at Smoky Hill II LLC Delaware Weingarten/Bridges at Smoky Hill III LLC Delaware Weingarten/Finger Venture Texas Weingarten/Investments, Inc. Texas Weingarten/Lufkin, Inc. Texas Weingarten/Maya Tropicana Venture Nevada Weingarten/Miller Elizabeth Joint Venture Texas Weingarten/Miller/American Fork Joint Venture Texas Weingarten/Miller/American Fork LLC Colorado Weingarten/Miller/Aurora II LLC Colorado Weingarten/Miller/Aurora Joint Venture Texas Weingarten/Miller/Fiest, LLC Delaware Weingarten/Miller/GVR II LLC Colorado Weingarten/Miller/GVR LLC Colorado Weingarten/Miller/Lowry II LLC Colorado Weingarten/Miller/Thorncreek II, LLC Colorado Weingarten/Miller/Westminster Joint Venture Texas Weingarten/Monvis LLC Arizona Wirt Road Realty, LLC Texas WNI/Tennessee Holdings, Inc. Delaware WNI/Tennessee, L.P. Delaware WR Paradise Key, LLC Delaware WR Tully, LP Delaware WRI 151 Ingram GP, LLC Delaware WRI 151 Ingram LP Delaware WRI Alliance Riley Venture Texas WRI Alliance Riley Venture III Texas WRI Best in the West, LLC Delaware WRI Brookwood Marketplace, LLC Delaware WRI Brookwood Square, LLC Delaware WRI Camp Creek Marketplace II, LLC Delaware WRI Charleston Commons Holdings, LLC Delaware WRI Charleston Commons, LLC Delaware WRI Cottonwood Holdings, LLC Delaware WRI Cottonwood, LLC Delaware WRI Countryside Centre Holdings, LLC Delaware WRI Countryside Centre, LLC Delaware WRI Cumberland GP, LLC Texas WRI Cumberland, LP Texas WRI El Camino, LP Texas WRI Fiesta Trails Holdings, LLC Texas WRI Fiesta Trails, LP Texas WRI Flamingo Pines, LLC Delaware WRI Freedom Centre, L.P. Delaware WRI Galleria Holdings, LLC Delaware WRI Galleria, LLC Delaware WRI Gateway Station GP, LLC Delaware WRI Gateway Station, LP Delaware WRI Golden State, LLC Delaware WRI GP I, Inc. Texas WRI Greenhouse LP Delaware WRI GS Partnership, L.P. Delaware WRI Hopewell, LLC Delaware WRI HR Heritage Station LLC Delaware WRI HR Manager LLC Delaware WRI HR Parkland LLC Delaware WRI HR Retail Venture I LLC Delaware WRI HR Sandy Plains LLC Delaware WRI HR Thompson Bridge LLC Delaware WRI HR Venture Properties I LLC Delaware WRI Hughes, LLC North Carolina WRI Jackson West, LP Delaware WRI Johnston Road Plaza, LLC Delaware WRI JT Flamingo Pines, LP Delaware WRI JT GP, LLC Delaware WRI JT Northridge, LP Delaware WRI JT Pembroke Commons, LP Delaware WRI JT Princeton Lakes GP, LLC Delaware WRI JT Princeton Lakes, LP Delaware WRI JT Retail Holdings GP, LLC Delaware WRI JT Retail Holdings, LP Delaware WRI JT Tamiami Trail, LP Delaware WRI Kennesaw, LLC Delaware WRI Laguna Isles, LLC Delaware WRI Lakeland, LLC Delaware WRI Lakeside Marketplace, LLC Delaware WRI Las Tiendas, LP Delaware WRI LLA Venture Texas WRI Madera Village Holdings, LLC Delaware WRI Madera Village, LLC Delaware WRI Marshalls Plaza, LP Texas WRI North American Properties, L.P. Delaware WRI North Towne, LLC Delaware WRI Northcross, LP Texas WRI Northtown I, LP Texas WRI Northtown II, LP Texas WRI Oak Grove Market Center, LLC Delaware WRI Overton Holdings, LLC Delaware WRI Overton Park, LLC Texas WRI Overton Plaza, LP Texas WRI Parkland, LLC Delaware WRI Pinecrest Plaza, LLC Delaware WRI Princeton Lakes, LLC Delaware WRI Ravenstone, LLC Delaware WRI Regency Centre, LLC Delaware WRI Retail Pool I, L.P. Texas WRI Ridgeway, LLC Delaware WRI River Marketplace, LLC Delaware WRI Roswell Corners, LLC Delaware WRI Sandy Plains, LLC Delaware WRI Seminole Holdings, LLC Delaware WRI Seminole II, LLC Delaware WRI Seminole Marketplace, LLC Delaware WRI Shoppes at Bears Path, LLC Delaware WRI Shoppes of South Semoran Holdings, LLC Delaware WRI Shoppes of South Semoran, LLC Delaware WRI Southern Industrial Pool LLC Delaware WRI Steele Creek, LLC Delaware WRI Strom, L.P. Delaware WRI Thompson Bridge, LLC Delaware WRI Trautmann, L.P. Delaware WRI Uintah Gardens, LLC Delaware WRI Uintah Holdings, LLC Delaware WRI University Palms, LLC Delaware WRI University Place, LLC Delaware WRI West Gate South, L.P. Texas WRI Western Retail Partners GP, LLC Delaware WRI Western Retail Partners LP Delaware WRI Western Retail REIT LP Delaware WRI Westgate Industrial Holdings LLC Texas WRI Westgate Industrial LP Texas WRI/7080 Express Lane, Inc. Texas WRI/Atlanta Park, L.P. Delaware WRI/Atlanta Park-3658, L.P. Delaware WRI/BIT Retail JV, LP Delaware WRI/Chino Hills, LLC Delaware WRI/Crosby Venture Texas WRI/Dickinson Venture Texas WRI/Falls Pointe, LLC Delaware WRI/High House LLC Delaware WRI/Hollywood Hills, LLC Delaware WRI/Lone Star, Inc. Texas WRI/Louisiana Holdings, Inc. Delaware WRI/Miller Westminster I LLC Delaware WRI/Miller Westminster II LLC Delaware WRI/Pavilion, Inc. Texas WRI/Pembroke, Ltd. Texas WRI/Pitman Corners, Inc. Texas WRI/Post Oak, Inc. Texas WRI/Raleigh LP Delaware WRI/Rancho San Marcos, LLC Delaware WRI/Rockwall, Inc. Texas WRI/Tamiami Trail, LLC Delaware WRI/TEXLA, LLC Louisiana WRI/Utah Properties, L.P. Delaware WRI/West Jordan LLC Delaware WRI-AEW Lone Star Retail Portfolio, LLC Delaware WRI-GDC Englewood, LLC Delaware WRI-IND GP, LLC Delaware WRI-JAMESTOWN Retail Venture, LP Delaware WRIJV, LP Delaware WRI-RET GP, LLC Delaware WRI-SRP Chatham Crossing, LLC Delaware WRI-SRP Cole Park Plaza, LLC Delaware WRI-SRP Hilton Head, LLC Delaware WRI-SRP Indian Harbour, LLC Delaware WRI-SRP Lake Washington, LLC Delaware WRI-SRP Paradise Isle Holdings, LLC Delaware WRI-SRP Paradise Isle, LLC Delaware WRI-SRP Shoppes of Port Charlotte Pad, LLC Delaware WRI-SRP Shoppes of Port Charlotte, LLC Delaware WRI-SRP Sunrise West, LLC Delaware WRI-TC Alafaya Square, LLC Delaware WRI-TC East Lake Woodlands, LLC Delaware WRI-TC International Drive Value Center, LLC Delaware WRI-TC Kendall Corners, LLC Delaware WRI-TC Marketplace at Dr. Phillips, LLC Delaware WRI-TC Palm Lakes Plaza, LLC Delaware WRI-TC South Dade Shopping Center, LLC Delaware WRI-URS Clackamas, LLC Delaware WRI-URS Meridian, LLC Delaware WRI-URS Mukilteo Speedway, LLC Delaware WRI-URS Rainier Valley, LLC Delaware WRI-URS Raleigh Hills, LLC Delaware WRI-URS South Hill, LLC Delaware WT Florida Ventures, LLC Delaware
